909 F.2d 954
Cindylou A. YARDAS (Wilson), Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee,Paul L. Wilson;  and Norman G. Zemmelman, Defendants.
No. 88-3932.
United States Court of Appeals,Sixth Circuit.
Aug. 6, 1990.

MEMORANDUM OPINION AND ORDER.
Prior report:  (6th Cir.) 899 F.2d 550.
Before KENNEDY, GUY and NORRIS, Circuit Judges.
PER CURIAM.


1
We have before us the petition of The United States for a rehearing of this appeal, with a suggestion for rehearing en banc.  The United States for the first time questions the district court's jurisdiction of the subject of plaintiff's cause of action.  The question of jurisdiction over the subject matter may be raised at any time, even at this late stage in the litigation.


2
Because the petition raises troubling questions concerning jurisdiction which cannot be resolved upon the record on appeal, this cause must be remanded to the district court in order that the jurisdictional issues may be explored adequately.


3
The petition for rehearing is granted to the extent that this cause is remanded to the district court for further proceedings and resolution of the claim of the United States that the court lacked jurisdiction over the subject matter of plaintiff's action.  This court retains jurisdiction over the appeal, and the suggestion for rehearing en banc is held in abeyance.